STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re W.X. JOHNSON, Minor.                                           June 23, 2016

                                                                     No. 330058
                                                                     St. Joseph Circuit Court
                                                                     Family Division
                                                                     LC No. 2014-000399-NA


Before: STEPHENS, P.J., and BECKERING and GLEICHER, JJ.

PER CURIAM.

         Respondent mother appeals as of right the trial court order terminating her parental rights
to the minor child under MCL 712A.19b(3)(g) (failure to provide proper care and custody) and
(3)(j) (reasonable likelihood of harm).1 We affirm.

                                       I. BACKGROUND

        W.X. was born on May 6, 2014, and tested positive for amphetamines and
methamphetamine. Respondent tested positive for amphetamines, methamphetamines, and
marijuana. On May 8, 2014, Children’s Protective Services (CPS) filed a petition requesting that
W.X. be removed from respondent’s care because he tested positive for drugs at birth. A
preliminary hearing was held later that day. Respondent admitted that she and W.X. tested
positive for drugs. The court authorized the petition and placed W.X. in the temporary care and
custody of the Department of Health and Human Services (DHHS). On May 9, 2014, W.X. was
placed with foster parents. Respondent plead guilty to second degree child abuse on December
1, 2014, due to exposing W.X. to narcotics in utero and was sentenced to 19 months to 10 years’
imprisonment. Respondent was incarcerated until March 2016.

                     II. STATUTORY GROUNDS FOR TERMINATION

       Respondent first argues that there was insufficient evidence to find a statutory ground for
termination of her parental rights. We disagree. “In order to terminate parental rights, the trial
court must find by clear and convincing evidence that at least one of the statutory grounds for


1
 The trial court declined to terminate under MCL 712A.19b(3)(h) (imprisonment for more than
two years).


                                                -1-
termination in MCL 712A.19b(3) has been met.” In re VanDalen, 293 Mich. App. 120, 139; 809
NW2d 412 (2011). This Court reviews the trial court’s determination for clear error. Id.; MCR
3.977(K). “A finding is ‘clearly erroneous’ if, although there is evidence to support it, we are
left with a definite and firm conviction that a mistake has been made.” In re HRC, 286 Mich
App 444, 459; 781 NW2d 105 (2009). “To be clearly erroneous, a decision must strike us as
more than just maybe or probably wrong. . . .” In re Sours, 459 Mich. 624, 633; 593 NW2d 520
(1999) (quotation marks and citation omitted). Further, this Court gives “deference to the trial
court’s special opportunity to judge the credibility of the witnesses.” In re HRC, 286 Mich. App.
at 459.

       With respect to MCL 712A.19b(3)(g), termination is appropriate when “[t]he parent,
without regard to intent, fails to provide proper care and custody for the child and there is no
reasonable expectation that the parent will be able to provide proper care and custody within a
reasonable time considering the child’s age.”

        Respondent admitted at the preliminary hearing that she and W.X. tested positive for
drugs. Respondent later admitted at her psychological evaluation, to being addicted to and using
heroin while she was pregnant with W.X. Respondent pleaded guilty to second-degree child
abuse for her drug use while she was pregnant. Given these facts, respondent failed to provide
for the proper care and custody of W.X. With respect to respondent’s future ability to care for
the child, respondent in a letter to the trial court, that was admitted at the termination hearing,
stated that she had been using heroin for six years. In order to rectify the condition that caused
W.X. to enter care, DHHS drafted a parent agency treatment plan that required respondent to
complete a substance abuse evaluation, attend counseling and participate in drug screens. See In
re HRC, 286 Mich. App. at 462 (“Generally, when a child is removed from the parents’ custody,
the petitioner is required to make reasonable efforts to rectify the conditions that caused the
child’s removal by adopting a service plan.”). Respondent attended her substance abuse
evaluation but did not benefit because she failed to attend any sessions thereafter. She was
terminated from counseling for lack of attendance. Respondent did not return to counseling until
she was incarcerated on the child abuse charges on December 1, 2014. While on bond for the
months of August and September of 2014, respondent was scheduled to provide drug screens on
18 occasions. Respondent tested negative two times, positive five times, did not appear two
times, and for nine dates, there was no logged result in the testing record from the reporting
center. At respondent’s psychological evaluation, in September 2014, she indicated that she was
on her third attempt to become clean and that her addiction led to the breakdown of the
relationship with the father of her other children. Respondent returned to abusing substances
after her release from jail in August 2014. We acknowledge that respondent was drug free while
under the custody of MDOC. However, given respondent’s history of substance abuse and
relapses, the court did not err in finding that there was no reasonable expectation that respondent
would be able to provide proper care and custody to W.X. within a reasonable time considering
W.X.’s young age. Respondent’s argument that she relapsed in August due to the trauma of the
child abuse charges is unavailing. First, respondent admitted to her social worker that her
relapse pre-dated awareness of the charges. More importantly, respondent failed to engage in the
treatment that would have addressed her drug issues. “This Court has held that a parent’s failure
to comply with the parent-agency agreement is evidence of a parent’s failure to provide proper
care and custody for the child.” In re JK, 468 Mich. 202, 214; 661 NW2d 216 (2003). The
respondent did not offer the court any evidence of a family support network to support her post-

                                                -2-
release recovery. In fact, she did not offer any potential family supports, albeit in Arizona, to
care for the infant W.X. Other than optimistic speculation, this record does not contain anything
upon which the trial court could have determined that respondent upon release would have a
productive and successful recovery. The trial court did not clearly err in finding that there was
sufficient evidence to establish this statutory ground. In re VanDalen, 293 Mich. App. at 139.

       In addition to the above arguments, respondent also relies on In re Mason, 486 Mich. 142,
160; 782 NW2d 747 (2010), which held that “[t]he mere present inability to personally care for
one’s children as a result of incarceration does not constitute grounds for termination.” In In re
Mason, 486 Mich. at 163, the children were already placed with the father’s family by request
when the termination trial occurred. The Mason Court explained that, “the court never
considered whether respondent could fulfill his duty to provide proper care and custody in the
future by voluntarily granting legal custody to his relatives during his remaining term of
incarceration.” Id. Respondent argues on appeal that she had relatives willing to care for W.X.
however, the record does not support her assertion. The caseworker testified that respondent did
not provide her with any contact information for relatives or a possible family placement. The
caseworker further testified that she asked about that information and that respondent and father
were both given paperwork to fill out for relatives. Respondent indicated that she had no family
in Michigan, and respondent never provided paperwork with information about relatives. The
caseworker testified that if there were a suitable relative in Arizona, “the agency would look into
placing the child there.” Unlike Mason, W.X. was in foster care—not in relative placement.
Because W.X. was not in relative placement and because respondent never provided information
on her relatives, this case is distinguishable from Mason. Thus, respondent’s argument is
unavailing.

        Because termination of parental rights need only be supported by a single statutory
ground, we decline to consider the additional statutory ground that supported termination. See In
re HRC, 286 Mich. App. at 461 (“Having concluded that at least one ground for termination
existed, we need not consider the additional grounds upon which the trial court based its
decision.”).

                                     III. BEST INTERESTS

         Next, respondent argues on appeal that termination was not in W.X.’s best interests.
“Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012) (citations omitted). The minor
child—not the parent—is the focus of the best-interest stage. In re Moss, 301 Mich. App. 76, 87;
836 NW2d 182 (2013). In making its determination, the trial court may consider factors such as
“the child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home.” In re
Olive/Metts, 297 Mich. App. at 41-42 (internal citations omitted). “[W]hether termination of
parental rights is in the best interests of the child must be proven by a preponderance of the
evidence.” In re Moss, 301 Mich. App. at 90. This Court reviews the trial court’s decision
regarding the children’s best interests for clear error. In re White, 303 Mich. App. 701, 713; 846
NW2d 61 (2014).


                                                -3-
        Here, respondent was essentially absent for W.X.’s entire life, which indicates that there
was not a bond. W.X., who tested positive for amphetamines and methamphetamine at birth,
was almost immediately removed from respondent’s care. Aside from respondent’s initial
contact at birth, she visited W.X. three to four times. W.X., who has spent essentially his entire
life with his foster family, will be almost two years old when respondent is expected to be
released from prison for child abuse. W.X. called his foster parents “Mom” and “Dad,” he was
bonded with them, and he was bonded with his foster brother. As the trial court noted, W.X.
needed permanence and stability, which the adoptive foster family offered.

        Respondent additionally argues that W.X. should be able to get to know his biological
siblings. However, these siblings have a different father, and respondent’s psychological
evaluation and letter to the trial court seem to indicate that they are not in her care and custody.
Further, W.X. never met any of these siblings. Given the lack of a bond, respondent’s history of
drug use and relapse, and W.X.’s need for stability and permanence, the trial court’s finding that
termination was in the minor child’s best interests does not leave this Court with a “definite and
firm conviction that a mistake has been made.” In re HRC, 286 Mich. App. at 459. Therefore, the
trial court did not clearly err in finding that termination was in W.X.’s best interests. In re Moss,
301 Mich. App. at 90.

       Affirmed.



                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Jane M. Beckering
                                                              /s/ Elizabeth L. Gleicher




                                                -4-